          Case 2:20-mj-00208-AYS Document 9 Filed 04/17/20 Page 1 of 1 PageID #: 16




                              United States District Court
                     EASTERN                        DISTRICT OF                      NEW YORK



         UNITED STATES OF AMERICA              F(L P11         MOTION AND ORDER DISMISSING
                                       Us             OFRCE the complaint WITHOUT
                       V.                                 ^ D.N.PREJUDICE
    ABRAHAM FINKLER                   ^ APR J / 2020
                                              ISLAND OFFicgCASE NUMBER: 2Q-MJ-208
         MOTION FOR AN ORDER DISMISSING THE COMPLAINT WITHOUT PREJUDICE



     The United States of America hereby moves to dismiss the complaint without prejudice as to the above named
defendant. Counsel for defendant(where applicable),Joseph Ferrante. Esq.               ,does not oppose this motion.

     [j Defendant is in custody and should be released.
     [j Defendant is incarcerated on another matter and should not be released
       G Defendant is not in custody and was released on a bond not secured with property.
       |x Defendant is not in custody and was released on a bond secured with property
       n Defendant is not in custody and is not released on a bond.

April 17,2020
Date                                                    ASSISTANT U.S. A TTORNEY Michael R. Maffei

                     ORDER DISMISSING THE COMPLAINT WITHOUTPREJUDICE

     The UnitedStates having moved to dismiss the complaint withoutprejudice and there being no oppositionj
the motion to dismiss the complaint withoutprejudice isgranted and any outstanding underlying warrants are
hereby vacated.
       The United States must cooperate with defendant or his counsel in promptly executing all
documents necessary to vacate any liens recorded againstproperty and sureties securing the bond.
       SO ORDERED.



    April 17, 2020                                        /?/ AK
Dale                                                       UNITED STA TES MAGISTRA TE JUDGE
                                                          Hon. A. Kathleen Tomlinson


TO: THE UNITED STA TES MARSHAL FOR THE EASTERN DISTRICT OF NEW YORK

□      It is further Ordered that the United States Marshals Service for the Eastern District of New York
       release the above named defendant.
□    It is further Ordered that the United States Marshals Service for the Eastern District of New York not
     release the above named defendant since he is incarcerated on another matter.




Date                                                       UNITED STA TES MAGISTRA TE JUDGE
                                                           Hon. A. Kathleen Tomlinson
